Citation Nr: 1342394	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for dental trauma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active service from September 1958 to August 1961.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Boston, Massachusetts, wherein the RO denied the Veteran's claim for service connection for dental trauma.  The Veteran was provided notice of the decision and his appellate rights in a February 2009 letter.  In August 2009, the Veteran submitted a notice of disagreement (NOD), and in February 2011, the RO issued a statement of the case (SOC).  In February 2011, the Veteran submitted a timely substantive appeal.     

In a September 2009 rating action and in the February 2011 SOC, the RO stated that the Veteran's claim for service connection for dental trauma remained denied because new and material evidence had not been submitted.  Thus, the RO denied the dental trauma claim on the predicate matter of whether new and material evidence had been received which was sufficient to reopen the claim.  This was incorrect because the February 2009 rating action is not final.  See 38 U.S.C.A. § 7105.  After the February 2009 notice letter was issued, the Veteran submitted an NOD in August 2009, which was within a year of the February 2009 notice letter.  Therefore, the Veteran's NOD was timely and in compliance with 38 C.F.R. § 20.201.  Accordingly, the proper issue on appeal is entitlement to service connection for dental trauma.   

In September 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In April 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.

The Board notes that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  While the RO has adjudicated the claim for service connection for dental trauma, the record does not indicate that a claim for service connection for dental trauma, for purposes of VA outpatient dental treatment, has been adjudicated. In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  The claim for service connection for dental trauma, for purposes of VA outpatient dental treatment, is referred to the Agency of Original Jurisdiction (AOJ) for additional referral to the appropriate VAMC.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the delay associated with this remand, but further action, including obtaining additional medical information, is necessary before the Board adjudicates this claim.  See 38 C.F.R. § 19.9 (2013).

In the Veteran's Travel Board and RO hearings, he stated that during basic training at Fort Dix, he hit his mouth on a rifle butt.  Subsequently, he sought treatment from a dentist and six teeth were pulled out.  The Veteran was later transferred to Fort Campbell in order to attend jump school.  He then sought dental treatment and had a partial plate inserted where his teeth had been removed.  The Veteran indicated that he was subsequently involved in another accident when he was landing from a jump and his "GP bag" hit him on his chin and his plate fell out.  He once again sought dental treatment and had a new plate inserted.  According to the Veteran, the second plate that he received in the military had remained in his mouth until the present time.  He noted that the plate often fell out and that he trouble eating and talking due to the plate.     

During the Veteran's hearings, he stated that he had received treatment from D.R.C., D.D.S., a private dentist.  In this regard, Dr. C. had submitted a statement in April 2009 wherein he indicated that the Veteran's existing upper partial was no longer clinically acceptable.  According to Dr. C., it was made prior to 1959.  At present, the Veteran was unable to chew his food properly which had resulted in other medical treatment.  It was Dr. C.'s recommendation that the Veteran have the remaining six teeth removed and a full upper denture placed.  

The Veteran's service treatment records include his dental records.  In the dental records, it was indicated that the Veteran needed a partial upper denture.  In addition, the records reflect treatment for teeth numbers 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 21, 23, 24, 26, 27, 30, and 31 for the period of time from September 1958 to June 1961.  Although the records do not show any specific trauma, the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board accepts as true that he injured his mouth on two occasions during service.     

In this case, the Veteran has not been afforded a VA examination to determine if due to the Veteran's in-service mouth injuries, he underwent dental treatment where he had six teeth removed and placement of a partial plate.  Therefore, the Board is of the opinion that a VA examination is warranted for the purpose of determining whether the Veteran currently has dental trauma that is related to his period of active service.  

The Board also notes that given that the Veteran has indicated that he received treatment from Dr. D.R.C., VA is on notice of the potential existence of additional records from this private dentist.  Therefore, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992). As additional action by the RO may be helpful in either obtaining such putative records, or documenting information that the medical records cannot be obtained, further development in this regard is warranted.






Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases, the RO should contact Dr. D.R.C. of the Chestnut Green Dental Group and ask that he provide any treatment records pertinent to the Veteran.  All attempts to secure these records must be documented in the claims file.  If no records are found, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the outstanding treatment records are associated with the claims file, the RO must afford the Veteran a VA dental examination for the purpose of determining whether he has any residuals of in-service dental trauma.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must specifically review the Veteran's service dental treatment records.  The examiner must also specifically review the April 2009 private medical statement from Dr. D.R.C.  All necessary special studies or tests are to be accomplished.  

After a review of the examination findings and the entire evidence of record, the examiner must provide an opinion on the following:  

a.  Do the Veteran's service dental treatment records show that he had six teeth pulled?  

b.  Do the Veteran's service dental treatment records show that he had a partial upper denture inserted?  In answering this question, the examiner MUST comment on the notation that a partial upper denture was needed.  

c.  If the examiner finds that the Veteran had a partial upper denture inserted during service, the examiner MUST determine whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's current partial upper denture is the same denture that was inserted while he was in the military?  

d.  The examiner MUST comment on the April 2009 private medical statement from Dr. D.R.C.  In this regard, does the examiner agree with Dr. C.'s statement that the Veteran's current upper partial was made prior to 1959?  Does this statement support the Veteran's contention that his current upper partial plate is the same plate that was inserted during service?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

The examiner must provide a rationale for any opinion provided.  

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


